DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoen (DE 19807734, previously cited) in view of Hepworth (US 6148810, previously cited) and further in view of Greiner et al (US 2017/0276174, previously cited).
Regarding claim 4, Schoen teaches a toolholder guide system comprising a toolholder (3) and a toolholder guide system, the toolholder guide system comprising bearing carriages .
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoen (DE 19807734, previously cited) in view of Hepworth (US 6148810, previously cited).
Regarding claim 7, Schoen teaches a manual ceramic cutter having a toolholder (3) and a toolholder guide system, the toolholder guide system comprising a plurality of individual profiles (fig 2; see individual profiles on each side of element 2 separated by cavity 6) made of aluminum (first full paragraph of page 5 of translation), wherein each of the plurality of aluminum individual profiles has an overall “C” shape (shape shown in fig 2) and comprises a central wall located in a vertical median plane (fig 2; see central walls of each profile forming inner part of C shape, vertical median plane forming the cross section shown in fig 2), a recess on one side of the central wall (recess 6, fig 2) and an open portion (14, 15) formed by the “C” shape on another side of the central wall (fig 2; open portions of each individual profile is opposite of the recess 6). Schoen does not teach the toolholder comprising a handle for the actuation thereof or carrying a cutting tool for scoring a ceramic part. Hepworth teaches a manual ceramic cutter having a toolholder and a toolholder guide system, the toolholder 
Regarding claim 8, Schoen, as modified, teaches all the limitations of claim 7 as described above. Schoen further teaches two steel bars (elements 21-24) incorporated inside each aluminum individual profile, the two steel bars being arranged in upper and lower parts of the aluminum individual profile (fig 2; 21, 23 in upper part and 22, 24 in lower part) and contained in the vertical median plane of the profile above and below the central wall, respectively (fig 2; each steel bar intersects the median plane which forms the shown cross section), the steel bars increasing resistance to bending of the guides (due to their steel material incorporated into the aluminum guide). 
Response to Arguments
Applicant's arguments filed 22 Sep 2021 have been fully considered but they are not persuasive. Applicant argues that the amendment to claim 7 to include the cutting tool alleviates the 102 rejection based on Schoen. However, as detailed above, Hepworth teaches these newly claimed elements. Applicant further argues that Schoen does not teach two “individual” profiles. Examiner respectfully disagrees. As shown in fig 2, Schoen has distinct profiles on each side for guiding each side of the carriage 3. There is no limitation which requires the profiles to be non-integral pieces. Further, applicant admits that Schoen includes two “C” shaped configurations (top of page 6 of response). These configurations constitute the . 
Regarding claim 4, applicant argues that Schoen does not teach bearing carriages on either side of the toolholder. However, elements 16 and 17 constitute the claimed bearing carriages and are one each side of the toolholder as shown in fig 2 of Schoen. Applicant further argued that Schoen does not teach the guides being formed by two individual profiles made of aluminum, each individual profile having an over “C” shape forming and open portion. This is discussed in the arguments regarding claim 7 above and is clearly shown in fig 2 of Schoen, with the individual profiles having open portions 14 and 15. Applicant further argued that Schoen does not teach the open portions facing each other. However, this limitation is rendered obvious by Greiner as detailed in the rejection above. Applicant further argues that Hepworth does not teach the above-described limitations. However, as discussed above, Schoen teaches these limitations. 
Applicant further argues that the steel bar of Hepworth is not incorporated inside a profile forming a guide, arguing that element 11 of Hepworth is not a guide and does not increase resistance to bending of the guides. However, as claimed, the guides are aluminum profiles with steel rods disposed longitudinally in each guide. These elements are taught by Schoen. The guide profile structure in Hepworth includes element 11, which extends longitudinally along the movement axis and longitudinally supports rods 31 and 32 through end plates 27. The steel bar of Hepworth is “incorporated inside” this profile, as claimed. 
Regarding the inclusion of steel bars in the profiles of Schoen, applicant argues that the rejection is based on hindsight reasoning. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Hepworth very clearly describes that a steel bar can be included in a toolholder guide for the purpose of reinforcement (column 3, lines 59-60). This provides a clear motivation for a person having ordinary skill in the art to include steel bars in other toolholder guide systems such as that of Schoen. 
Regarding Greiner, applicant argues that Greiner does not teach parallel separated guides formed by two individual profiles made of aluminum. However, Schoen teaches this limitation as described above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723